FUNDAMENTAL INVESTORS, INC. Part B Statement of Additional Information March 1, 2010 (as supplemented May 27, 2010) This document is not a prospectus but should be read in conjunction with the current prospectus or retirement plan prospectus of Fundamental Investors, Inc. (the "fund" or "FI") dated March 1, 2010. You may obtain a prospectus from your financial adviser or by writing to the fund at the following address: Fundamental Investors, Inc. Attention: Secretary One Market Steuart Tower, Suite 1800 San Francisco, California 94105 415/421-9360 Certain privileges and/or services described below may not be available to all shareholders (including shareholders who purchase shares at net asset value through eligible retirement plans) depending on the shareholder's investment dealer or retirement plan recordkeeper. Please see your financial adviser, investment dealer, plan recordkeeper or employer for more information. Class A ANCFX Class 529-A CFNAX Class R-1 RFNAX Class B AFIBX Class 529-B CFNBX Class R-2 RFNBX Class C AFICX Class 529-C CFNCX Class R-3 RFNCX Class F-1 AFIFX Class 529-E CFNEX Class R-4 RFNEX
